Exhibit 10.10

EVERYWARE GLOBAL, INC.

2012 STOCK OPTION PLAN

ARTICLE I

Purpose of Plan

This 2012 Stock Option Plan (this “Plan”) of EveryWare Global, Inc. (the
“Company”), adopted by the Board of Directors of the Company on September 29,
2012 (the “Effective Date”), for executives and other key employees, directors,
consultants and advisers of the Company, is intended to advance the best
interests of the Company by providing those persons who have a substantial
responsibility for its management and growth with additional incentives by
allowing them to acquire an ownership interest in the Company and thereby
encouraging them to contribute to the success of the Company and to remain in
its employ or continue to provide services. The availability and offering of
stock options under the Plan also increases the Company’s ability to attract and
retain individuals of exceptional managerial talent upon whom, in large measure,
the sustained progress, growth and profitability of the Company depends.

This Plan is intended to be a “compensatory benefit plan” within the meaning of
such term under Rule 701 of the Securities Act of 1933, as amended.

ARTICLE II

Definitions

For purposes of the Plan, except where the context clearly indicates otherwise,
the following terms shall have the meanings set forth below:

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).

“Board” shall mean the Board of Directors of the Company.

“Cause” with respect to any Participant shall mean “cause” as defined in any
employment agreement between a Participant and the Company, or if a Participant
is not a party to an employment agreement in which “cause” is defined, then
“Cause” shall mean one or more of the following: (i) a conviction of or plea of
guilty or nolo contendere to a felony or other crime involving moral turpitude,
the misappropriation of funds or material misappropriation of other property of
the Company or any of Subsidiaries, the attempt to willfully obtain any personal
profit from any transaction which is adverse to the interests of the Company or
any of its Subsidiaries and in which the Company or any of its Subsidiaries has
an interest or any other



--------------------------------------------------------------------------------

act of fraud or embezzlement against the Company, any of its Subsidiaries or any
of its customers or suppliers, (ii) repeatedly reporting to work under the
influence of alcohol or illegal drugs or repeatedly using illegal drugs or
abusing alcohol or legal drugs, whether or not at the workplace, in such a
fashion as to cause the Company or any of its Subsidiaries economic harm,
(iii) substantial and repeated failure to perform duties as reasonably directed
by the Company in writing, which (if capable of cure) is not cured to the
Company’s reasonable satisfaction within ten (10) days after written notice
thereof to Participant, (iv) any intentional act or intentional omission aiding
or abetting a competitor, supplier or customer of the Company or any of its
Subsidiaries to the material disadvantage or detriment of the Company and its
Subsidiaries (v) any breach of fiduciary duty, gross negligence or willful
misconduct with respect to the Company or any of its Subsidiaries which (if
capable of cure) is not cured to the Company’s reasonable satisfaction within
ten (10) days after written notice thereof to Participant and (vi) any material
breach of the terms of any written agreement between such Participant and the
Company or any of its Subsidiaries (including the terms of this Plan).

“Change of Control” means any transaction or series of related transactions
pursuant to which any Person (other than Monomoy Capital Partners, L.P. (“MCP”),
Monomoy Capital Partners II, L.P. (“MCP II”) or any Affiliate of MCP or MCP II)
in the aggregate acquire(s) (i) capital stock of the Company possessing the
voting power (other than voting rights accruing only in the event of a default,
breach or event of noncompliance) to elect a majority of the Board (whether by
merger, consolidation, reorganization, combination, sale or transfer of the
Company’s capital stock, shareholder or voting agreement, proxy, power of
attorney or otherwise) (other than voting rights accruing only in the event of a
default, breach or event of noncompliance) or (ii) all or substantially all of
the Company’s assets determined on a consolidated basis.

“Class B Common Stock” shall mean the Company’s Class B Nonvoting Common Stock,
par value $0.001 per share, or, in the event that the outstanding Class B
Nonvoting Common Stock is hereafter changed into or exchanged for different
stock or securities of the Company, such other stock or securities.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

“Committee” shall mean the committee of the Board which may be designated by the
Board to administer the Plan. The Committee shall be composed of two or more
directors as appointed from time to time to serve by the Board.

“Company” shall mean EveryWare Global, Inc., a Delaware corporation, and (except
to the extent the context requires otherwise) any subsidiary corporation of
EveryWare Global, Inc., as such term is defined in Section 424(f) of the Code.

“Disability” shall mean a Participant’s inability, due to illness, accident,
injury, physical or mental incapacity or other disability, to carry out
effectively such Participant’s duties and obligations as an employee of the
Company or to participate effectively and actively in the management of the
Company for a period of at least 90 consecutive days or for shorter periods
aggregating at least 120 days (whether or not consecutive) during any
twelve-month period, as determined in the reasonable judgment of the Board.

 

2



--------------------------------------------------------------------------------

“Fair Market Value” of each share of the Class B Common Stock means the fair
value of such Class B Common Stock determined in good faith by the Committee,
or, in the absence of the Committee, by the Board.

“Options” shall have the meaning set forth in Article IV.

“Participant” shall mean any executive or other key employee, director,
consultant or advisor of the Company who has been selected to participate in the
Plan by the Committee or the Board.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

ARTICLE III

Administration

The Plan shall be administered by the Committee; provided that if for any reason
the Committee shall not have been appointed by the Board, all authority and
duties of the Committee under the Plan shall be vested in and exercised by the
Board. Subject to the limitations under the Plan, the Committee shall have the
sole and complete authority to: (i) select Participants, (ii) grant Options to
Participants in such forms and amounts as it shall determine, (iii) impose such
limitations, restrictions and conditions upon such Options as it shall deem
appropriate, (iv) interpret the Plan and adopt, amend and rescind administrative
guidelines and other rules and regulations relating to the Plan, (v) correct any
defect or omission or reconcile any inconsistency in the Plan or in any Option
granted hereunder and (vi) make all other determinations and take all other
actions necessary or advisable for the implementation and

 

3



--------------------------------------------------------------------------------

administration of the Plan. The Committee’s determinations on matters within its
authority shall be conclusive and binding upon the Participants, the Company and
all other Persons. All expenses associated with the administration of the Plan
shall be borne by the Company. The Committee may, as approved by the Board and
to the extent permissible by law, delegate any of its authority hereunder to
such persons as it deems appropriate.

ARTICLE IV

Limitation on Aggregate Shares

The number of shares of Class B Common Stock with respect to which options may
be granted under the Plan (the “Options”) and which may be issued upon the
exercise thereof shall not exceed, in the aggregate, 2,812.866 shares; provided
that the type and the aggregate number of shares which may be subject to Options
shall be subject to adjustment in accordance with the provisions of Section 6.8
below, and further provided that to the extent any Options expire unexercised or
are canceled, terminated or forfeited in any manner without the issuance of
Class B Common Stock thereunder, or if any Options are exercised and the shares
of Class B Common Stock issued thereunder are repurchased by the Company, such
shares shall again be available under the Plan. The shares of Class B Common
Stock available under the Plan may be either authorized and unissued shares,
treasury shares or a combination thereof, as the Committee shall determine.

ARTICLE V

Awards

5.1 Options. The Committee may grant Options to Participants in accordance with
this Article V.

5.2 Form of Option. Options granted under this Plan shall be nonqualified stock
options and are not intended to be “incentive stock options” within the meaning
of Section 422 of the Code or any successor provision.

5.3 Exercise Price. The option exercise price per share of Class B Common Stock
shall be fixed by the Committee at not less than 100% of the Fair Market Value
of a share of Class B Common Stock on the date of grant.

5.4 Exercisability. Options shall be exercisable at such time or times as the
Committee shall determine at or subsequent to grant.

5.5 Payment of Exercise Price. Options shall be exercised in whole or in part by
written notice to the Company (to the attention of the Company’s Secretary)
accompanied by payment in full of the option exercise price. Payment of the
option exercise price shall be made in cash (including check, bank draft or
money order) or, in the discretion of the Committee, by delivery of a promissory
note (if in accordance with policies approved by the Board) or without payment
in cash therefor pursuant to a cashless exercise of such Options. Such cashless
exercise shall be effectuated by the Company delivering shares of Class B Common
Stock to the Participant with a Fair Market Value equal to (a) the Fair Market
Value of all shares issuable

 

4



--------------------------------------------------------------------------------

upon exercise of such Options, minus (b) the aggregate exercise price of all
shares issuable upon exercise of such Options (together with the maximum amount
of any income taxes or employee’s social security contributions that may be paid
in this manner without changing the manner in which the Company has accounted
for the Options).

5.6 Terms of Options. The Committee shall determine the term of each Option,
which term shall in no event exceed ten years from the date of grant.

ARTICLE VI

General Provisions

6.1 Conditions and Limitations on Exercise. Options may be made exercisable in
one or more installments, upon the happening of certain events, upon the passage
of a specified period of time, upon the fulfillment of certain conditions or
upon the achievement by the Company of certain performance goals, as the
Committee shall decide in each case when the Options are granted.

6.2 Change of Control. In the event of a Change of Control, the Committee or the
Board may provide that all or any of the Options shall become immediately
exercisable by any Participants who are employed by the Company at the time of
the Change of Control and/or that all Options shall terminate if not exercised
as of the date of the Change of Control or other prescribed period of time.

6.3 Written Agreement. Each Option granted hereunder to a Participant shall be
embodied in a written agreement (an “Option Agreement”) which shall be signed by
the Participant and by a duly authorized officer of the Company for and in the
name and on behalf of the Company and shall be subject to the terms and
conditions of the Plan prescribed in the Agreement (including, but not limited
to, (i) the right of the Company and such other Persons as the Committee shall
designate (“Designees”) to repurchase from each Participant, and such
Participant’s transferees, all shares of Class B Common Stock issued or issuable
to such Participant on the exercise of an Option in the event of such
Participant’s termination of employment, (ii) rights of first refusal granted to
the Company and Designees, (iii) holdback and other registration right
restrictions in the event of a public registration of any equity securities of
the Company and (iv) any other terms and conditions which the Committee shall
deem necessary and desirable).

6.4 Listing, Registration and Compliance with Laws and Regulations. Options
shall be subject to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares subject to the Options upon any securities exchange or under any
state or federal securities or other law or regulation, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition to or in connection with the granting of the Options or the issuance
or purchase of shares thereunder, no Options may be granted or exercised, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee. The holders of such Options shall supply the
Company with such certificates, representations and information as the Company
shall request

 

5



--------------------------------------------------------------------------------

and shall otherwise cooperate with the Company in obtaining such listing,
registration, qualification, consent or approval. In the case of officers and
other Persons subject to Section 16(b) of the Securities Exchange Act of 1934,
as amended, the Committee may at any time impose any limitations upon the
exercise of an Option that, in the Committee’s discretion, are necessary or
desirable in order to comply with such Section 16(b) and the rules and
regulations thereunder. If the Company, as part of an offering of securities or
otherwise, finds it desirable because of federal or state regulatory
requirements to reduce the period during which any Options may be exercised, the
Committee, may, in its discretion and without the Participant’s consent, so
reduce such period on not less than 15 days written notice to the holders
thereof.

6.5 Nontransferability. Options may not be transferred other than by will or the
laws of descent and distribution and, during the lifetime of the Participant,
may be exercised only by such Participant (or his legal guardian or legal
representative). In the event of the death of a Participant, exercise of Options
granted hereunder shall be made only:

(i) by the executor or administrator of the estate of the deceased Participant
or the Person or Persons to whom the deceased Participant’s rights under the
Option shall pass by will or the laws of descent and distribution; and

(ii) to the extent that the deceased Participant was entitled thereto at the
date of his death, unless otherwise provided by the Committee in such
Participant’s Option Agreement.

6.6 Expiration of Options.

(a) Normal Expiration. In no event shall any part of any Option be exercisable
after the date of expiration thereof (the “Expiration Date”), as determined by
the Committee pursuant to Section 5.6 above.

(b) Early Expiration Upon Termination of Employment. Except as otherwise
provided in an Option Agreement, any portion of a Participant’s Option that was
not vested and exercisable on the date of the termination of such Participant’s
employment or other service to the Company (such Participant’s “Termination
Date”) shall expire and be forfeited as of such date, and any portion of a
Participant’s Option that was vested and exercisable on the Termination Date
shall expire and be forfeited as of such date, except that: (i) if any
Participant dies or becomes subject to any Disability, such Participant’s Option
shall expire 180 days after the date of his death or Disability, but in no event
after the Expiration Date, (ii) if any Participant retires (with the approval of
the Board), his Option shall expire 90 days after the date of his retirement,
but in no event after the Expiration Date, and (iii) if any Participant is
discharged other than for Cause, such Participant’s Option shall expire 30 days
after the date of his discharge, but, in each case, in no event after the
Expiration Date.

6.7 Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from any Participant from any amounts due and payable by
the Company to such Participant (or secure payment from such Participant in lieu
of withholding) the amount of any withholding or other tax due from the Company
with respect to any shares issuable under the Options, and the Company may defer
such issuance unless indemnified to its satisfaction.

 

6



--------------------------------------------------------------------------------

6.8 Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, or combination or other change in the shares of Class B
Common Stock or any merger, consolidation or exchange of shares, the Board or
the Committee may, in order to prevent the dilution or enlargement of rights
under outstanding Options, make such adjustments in the number and type of
shares authorized by the Plan, the number and type of shares covered by
outstanding Options and the exercise prices specified therein as may be
determined to be appropriate and equitable.

6.9 Rights of Participants. Nothing in this Plan or in any Option Agreement
shall interfere with or limit in any way the right of the Company to terminate
any Participant’s employment or other service to the Company at any time (with
or without Cause), nor confer upon any Participant any right to continue in the
employ of the Company for any period of time or to continue his present (or any
other) rate of compensation, and except as otherwise provided under this Plan or
in the Option Agreement, in the event of any Participant’s termination of
employment or other service to the Company (including, but not limited to, the
termination by the Company without Cause) any portion of such Participant’s
Option that was not previously vested and exercisable shall expire and be
forfeited as of the date of such termination. No employee shall have a right to
be selected as a Participant or, having been so selected, to be selected again
as a Participant.

6.10 Amendment, Suspension and Termination of Plan. The Board or the Committee
may suspend or terminate the Plan or any portion thereof at any time and may
amend it from time to time in such respects as the Board or the Committee may
deem advisable; provided that no such amendment shall be made without
stockholder approval to the extent such approval is required by law, agreement
or the rules of any exchange upon which the Class B Common Stock is listed, and
no such amendment, suspension or termination shall impair the rights of
Participants under outstanding Options without the consent of the Participants
affected thereby. No Options shall be granted hereunder after the tenth
anniversary of the adoption of the Plan.

6.11 Amendment, Modification and Cancellation of Outstanding Options. The
Committee may amend or modify any Option in any manner to the extent that the
Committee would have had the authority under the Plan initially to grant such
Option; provided that no such amendment or modification shall impair the rights
of any Participant under any Option without the consent of such Participant.
With the Participant’s consent, the Committee may cancel any Option and issue a
new Option to such Participant. Notwithstanding the foregoing, no adjustment or
amendment shall be made to the extent such action causes the Option to be
subject to excise tax pursuant to Code Section 409A.

6.12 Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee, the members of the
Committee shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit or proceeding to
which they or any of them may be party by reason of any action taken or failure
to act under or in connection with the Plan or any Option granted thereunder,
and against all amounts paid by them in settlement thereof (provided such
settlement is approved by independent legal counsel selected by the Company) or
paid by them in satisfaction of a judgment in any such action, suit or
proceeding; provided that any such

 

7



--------------------------------------------------------------------------------

Committee member shall be entitled to the indemnification rights set forth in
this Section 6.12 only if such member has acted in good faith and in a manner
that such member reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that such conduct was unlawful, and further
provided that upon the institution of any such action, suit or proceeding a
Committee member shall give the Company written notice thereof and an
opportunity, at its own expense, to handle and defend the same before such
Committee member undertakes to handle and defend it on his own behalf.

6.13 Section 409A of the Code. The Plan, and any Option granted hereunder are
intended to comply with the applicable requirements of Section 409A of the Code
and shall be limited, construed and interpreted in accordance with such
intent. To the extent that any Option is subject to Section 409A of the Code, it
shall be paid in a manner that will comply with Section 409A of the Code,
including proposed, temporary or final regulations or any other guidance issued
by the Secretary of the Treasury and the Internal Revenue Service with respect
thereto. Notwithstanding anything herein to the contrary, any provision in the
Plan that is inconsistent with Section 409A of the Code shall be deemed to be
amended to comply with Section 409A of the Code and to the extent such provision
cannot be amended to comply therewith, such provision shall be null and
void. The Company shall have no liability to a Participant, or any other party,
if an Option that is intended to be exempt from, or compliant with, Section 409A
of the Code is not so exempt or compliant or for any action taken by the
Committee, the Board, the Company or any of its Subsidiaries and, in the event
that any amount or benefit under the Plan becomes subject to penalties under
Section 409A of the Code, responsibility for payment of such penalties shall
rest solely with the affected Participants and not with the Company or any of
its Subsidiaries.

6.14 Governing Law and Forum; Waiver of Jury Trial. The Plan shall be construed
and interpreted in accordance with the laws of the State of Delaware. Each
Participant agrees that any suit, action or proceeding brought by or against
such Participant in connection with this Plan shall be brought solely in the
courts of the State of Delaware or the United States District Court for the
District of Delaware, each Participant consents to the jurisdiction and venue of
each such court, and each Participant agrees to accept service of process by the
Company or any of its agents in connection with any such proceeding. EACH
PARTICIPANT IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION
OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF HIS
OR HER RIGHTS OR OBLIGATIONS HEREUNDER.

ARTICLE VII

RESTRICTIVE COVENANTS

The Company and its Subsidiaries operate in a highly sensitive and competitive
commercial environment. As part of their employment with the Company and its
Subsidiaries, Participants will be exposed to highly confidential and sensitive
information regarding the Company’s and its Subsidiaries’ business operations,
including corporate strategy, pricing and other market information, know-how,
trade secrets, and valuable customer, supplier, and employee relationships. It
is critical that the Company take all necessary steps to safeguard its

 

8



--------------------------------------------------------------------------------

legitimate protectable interests in such information and to prevent any of its
competitors or any other persons from obtaining any such information. Therefore,
as consideration for the Company’s agreement to grant Options to a Participant,
each Participant agrees to be bound by the following restrictive covenants:

7.1 Confidentiality. Each Participant agrees that he will not disclose to a
third party or use for his personal benefit or for the benefit of a third party,
at any time, either during his employment with the Company or its Subsidiaries
or thereafter, any Confidential Information (as defined below) of which the
Participant is or becomes aware, whether or not such information is developed by
him, except to the extent that such disclosure or use is directly related to and
required by the Participant’s performance in good faith of duties assigned to
the Participant by the Company or as required by law or as necessary for the
Participant to enforce his rights hereunder. The Participant will take all
reasonable and appropriate steps to safeguard Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft. The
Participant shall deliver to the Company at his Termination Date or at any time
the Company may request all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information, Work Product (as defined below) or the business of
the Company or any of its Subsidiaries which the Participant may then possess or
have under his control. As used herein, the term “Confidential Information”
means information that is not generally known to the public and that is used,
developed or obtained by the Company or its Subsidiaries in connection with
their business, including but not limited to (i) information, observations and
data obtained by the Participant while employed by the Company or its
Subsidiaries concerning the business or affairs of the Company or its
Subsidiaries, (ii) products or services, (iii) fees, costs and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases,
(x) accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published in a form generally available to the public prior to the date
the Participant proposes to disclose or use such information.

7.2 Non-competition.

(i) Each Participant acknowledges that (i) such Participant performs services of
a unique nature for the Company that are irreplaceable, and that such
Participant’s performance of such services to a competing business will result
in irreparable harm to the Company, (ii) such Participant has had and will
continue to have access to Confidential Information, which, if disclosed, would
unfairly and inappropriately assist in competition against the Company or any of
its Affiliates, (iii) in the course of such Participant’s employment by a
competitor, such Participant would inevitably use or disclose such Confidential
Information, (iv) the Company and its Affiliates have substantial relationships
with their customers and such Participant has had and will continue to have
access to these customers, (v) such Participant has received and

 

9



--------------------------------------------------------------------------------

will receive specialized training from the Company and its Affiliates, and
(vi) such Participant has generated and will continue to generate goodwill for
the Company and its Affiliates in the course of such Participant’s employment.
Accordingly, until such Participant’s Termination Date and for a period of
twelve (12) months thereafter (the “Non-Compete Period”), each Participant
agrees that such Participant will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any Person engaged in competition with the Company or any of
its Subsidiaries or Affiliates or in any other business in which the Company or
any of its Subsidiaries or Affiliates is engaged on such Participant’s
Termination Date or in which any of such Persons have planned, on or prior to
such date, to be engaged in on or after such date, in any locale of any country
in which the Company or any of its Subsidiaries conducts business.
Notwithstanding the foregoing, nothing herein shall prohibit any Participant
from being a passive owner of not more than two percent (2%) of the equity
securities of a publicly traded corporation engaged in a business that is in
competition with the Company or any of its Subsidiaries or Affiliates, so long
as such Participant has no active participation in the business of such
corporation. For the avoidance of doubt, if a Participant is party to an
employment agreement with the Company or any of its Subsidiaries or Affiliates,
nothing in this Section 7.2 shall supersede any term of such employment
agreement.

(ii) Notwithstanding the provisions of Section 7.2(i), above, from and after a
Participant’s Termination Date, the Non-Compete Period shall terminate and be of
no further force and effect with respect to such Participant upon the delivery
by such Participant to the Company of all Options and Option Shares (as defined
in such Participant’s Option Agreement) held by such Participant, together with
a letter satisfactory to the Company (in its sole discretion), that, effective
upon the delivery to the Company of such letter, such Participant has
terminated, relinquished and waived all right, title and interest in such
Options and Option Shares (but not, for the avoidance of doubt, any Class B
Common Stock or other equity securities of the Company held by the Participant
prior to the Effective Date) for no consideration.

7.3 Non-solicitation; Non-interference.

(i) Until such Participant’s Termination Date and for a period of twelve
(12) months thereafter, each Participant agrees that such Participant shall not,
except in the furtherance of such Participant’s duties to the Company or its
Subsidiaries, directly or indirectly, individually or on behalf of any other
Person, solicit, aid or induce any individual or entity that is, or was during
the twelve-month period immediately prior to the termination of such
Participant’s employment for any reason, a customer of the Company or any of its
Subsidiaries or Affiliates to purchase goods or services then sold by the
Company or any of its Subsidiaries or Affiliates from another Person or assist
or aid any other persons or entity in identifying or soliciting any such
customer.

(ii) Until such Participant’s Termination Date and for a period of twelve
(12) months thereafter, each Participant agrees that such Participant shall not,
except in the furtherance of such Participant’s duties to the Company or its
Subsidiaries, directly or

 

10



--------------------------------------------------------------------------------

indirectly, individually or on behalf of any other Person, (A) solicit, aid or
induce any advisor, consultant, employee, representative or agent of the Company
or any of its Subsidiaries or Affiliates to leave such employment or retention
or to accept employment with or render services to or with any other Person
unaffiliated with the Company or hire or retain any such advisor, consultant,
employee, representative or agent, or take any action to materially assist or
aid any other Person in identifying, hiring or soliciting any such employee,
representative or agent, or (B) interfere, or aid or induce any other person or
entity in interfering, with the relationship between the Company or any of its
Subsidiaries or Affiliates and any of their respective vendors, joint venturers
or licensors. Any person described in this Section 7.4(ii) shall be deemed
covered by this Section while so employed or retained and for a period of twelve
(12) months thereafter.

7.4 Nondisparagement. Each Participant agrees not to make negative comments or
otherwise disparage the Company or any of its Affiliates or any of their
respective partners, members, officers, directors, employees, shareholders,
agents or products.

7.5 Assignment of Inventions. Each Participant agrees that all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, tradenames, logos and all similar or related information (whether
patentable or unpatentable) which relates to the Company’s or any of its
Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by the Participant (whether or not during usual business hours and whether
or not alone or in conjunction with any other person) while employed by the
Company or its Subsidiaries (including those conceived, developed or made prior
to the Effective Date) together with all patent applications, letters patent,
trademark, tradename and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing
(collectively referred to herein as, the “Work Product”) belong to the Company
or such Subsidiary. The Participant will promptly disclose such Work Product as
may be susceptible of such manner of communication to the Company and perform
all actions reasonably requested by the Company (whether before or after the
Participant’s Termination Date) to establish and confirm such ownership
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company or any of its Subsidiaries in connection with the
prosecution of any applications for patents, trademarks, tradenames, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Work Product.

7.6 Return of Company Property. On the date of Participant’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), Participant shall return all Confidential Information or
other property belonging to the Company or any of its Affiliates (including, but
not limited to, any Company-provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the Company or any of its Affiliates).

7.7 Cooperation. Upon the receipt of reasonable notice from the Company
(including outside counsel), each Participant agrees that while employed by the
Company or any of its Subsidiaries and thereafter, such Participant will respond
and provide information with regard to

 

11



--------------------------------------------------------------------------------

matters in which such Participant has knowledge as a result of such
Participant’s employment with the Company or any of its Subsidiaries, and will
provide reasonable assistance to the Company, its Affiliates and their
respective representatives in defense of any claims that may be made against the
Company or its Affiliates, and will assist the Company and its Affiliates in the
prosecution of any claims that may be made by the Company or its Affiliates, to
the extent that such claims may relate to the period of such Participant’s
employment with the Company (collectively, the “Claims”). Each Participant
agrees to promptly inform the Board if such Participant becomes aware of any
lawsuits involving Claims that may be filed or threatened against the Company or
its Affiliates. Such Participant also agrees to promptly inform the Board (to
the extent that such Participant is legally permitted to do so) if such
Participant is asked to assist in any investigation of the Company or its
Affiliates (or their actions) or another party attempts to obtain information or
documents from such Participant (other than in connection with any litigation or
other proceeding in which such Participant is a party-in-opposition) with
respect to matters such Participant believes in good faith to relate to any
investigation of the Company or its Affiliates, in each case, regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its Affiliates with respect to such investigation, and shall not do so unless
legally required. During the pendency of any litigation or other proceeding
involving Claims, each Participant shall not communicate with anyone (other than
such Participant’s attorneys and tax and/or financial advisors) with respect to
the facts or subject matter of any pending or potential litigation or regulatory
or administrative proceeding involving the Company or any of its Affiliates
without giving prior written notice to the Board.

7.8 Reasonableness of Covenants. In signing his or her Option Agreement, each
Participant gives the Company assurance that such Participant has carefully read
and considered all of the terms and conditions of this Plan, including the
restraints imposed under this ARTICLE VII. Each Participant agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its Affiliates and their trade secrets and Confidential Information and that
each and every one of the restraints is reasonable with respect to subject
matter, length of time and geographic area, and that these restraints,
individually or in the aggregate, will not prevent such Participant from
obtaining other suitable employment during the period in which such Participant
is bound by the restraints. Each Participant acknowledges that each of these
covenants has a unique, very substantial and immeasurable value to the Company
and its Affiliates and that such Participant has sufficient assets and skills to
provide a livelihood while such covenants remain in force. Each Participant
further covenants that such Participant will not challenge the reasonableness or
enforceability of any of the covenants set forth in this ARTICLE VII, and that
such Participant will reimburse the Company and its Affiliates for all costs
(including reasonable attorneys’ fees) incurred in connection with any action to
enforce any of the provisions of this ARTICLE VII if either the Company and/or
any of its Affiliates prevails on any material issue involved in such dispute or
if such Participant challenges the reasonableness or enforceability of any of
the provisions of this ARTICLE VII. It is also agreed that each of the Company’s
Affiliates will have the right to enforce all of such Participant’s obligations
to that Affiliate under this Plan and shall be third party beneficiaries
hereunder, including without limitation pursuant to this ARTICLE VII.

7.9 Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this ARTICLE VII is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

 

12



--------------------------------------------------------------------------------

7.10 Tolling. In the event of any violation of the provisions of this ARTICLE
VII, each Participant acknowledges and agrees that the post-termination
restrictions contained in this ARTICLE VII shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

7.11 Equitable Relief and Other Remedies. Each Participant acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of ARTICLE VII hereof would be inadequate and, in
recognition of this fact, such Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.

*    *    *    *

 

13